           Case 3:20-cv-00773-RBB Document 5 Filed 04/27/20 PageID.15 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      DISTRICT OF CALIFORNIA
                                                              CASE NUMBER
GEORGE SANTINI, JR.,                                          20cv0773-RBB
                                                 PLAINTIFF
                             v.
                                                                      ORDER RE REQUEST TO PROCEED
ANDREW SAUL                                                                IN FORMA PAUPERIS
                                               DEFENDANT.


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.

         4/27/20
        Date                                                   United States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):
            Inadequate showing of indigency                          District Court lacks jurisdiction
            Legally and/or factually patently frivolous              Immunity as to
            Other:


        Comments:




        Date                                                     United States Magistrate Judge

IT IS ORDERED that the Request to ProceedIn Forma Pauperis is hereby:
            GRANTED
            DENIED (see comments above). IT IS FURTHER ORDERED that:
                     Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
                     This case is hereby DISMISSEDimmediately.
                     This case is hereby REMANDED to state court.



        Date                                                     United States District Judge

                                     ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
